DETAILED ACTION
In response to communication filed on 4/28/2021.
Claims 7,9-11,13-15,18, and 21-23 are pending.
Claims 11,13,14, and 21 are allowed.
Claims 7,9,10,15,18,22 and 23 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
This communication is in response to Applicant’s reply filed under 3 CFR 1.111 on 4/28/2021. Claims 7,11,14,15, and 21 were amended, claims 8,12,16,17,19 and 20 were canceled, claims 22 and 23 were added and claims 7,9-11,13-15,18, and 21-23 remain pending.

Amendment to claims 14 and 21 in response to objection under informalities has been considered. The amendment to the claims obviates previously raised objection, as such this objection is hereby withdrawn.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 7,10,15,22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Nogami et al. (US Pub. 2017/0019915)(N1 hereafter) in view of Papasakellariou et al. (US Pub. 2014/0293843)(P1 hereafter).

Regarding claims 7 and 15, N1 teaches a terminal (i.e. UE)[refer Fig. 9; 902] comprising: 
a receiver [refer Fig. 9; 920] that receives downlink control information that includes a resource assignment information (resource block assignment field in DCI formats indicate a physical resource block (PRB) that is used for physical downlink shared channel transmission)[paragraph 0088] of which a bit size is configured depending on a type of a signal (i.e. PDSCH transmission)[refer pages 5-6; Table 2](different DCI formats can be configured with different RB assignment field sizes accordingly based on downlink bandwidth configurations (NDLRB) for the respective PDSCH transmission)[paragraph 0111]; and 
a processor [refer Fig. 9; 223][paragraph 0248] that determines a resource assignment based on the resource assignment information (resources identified in the resource block assignment field in the DCI are used for corresponding PDSCH transmission)[paragraph 0088].  
However N1 fails to disclose a bit size of resource assignment information included in the downlink control information that schedules a downlink shared channel for transmitting system information is defined separately from a bit size of resource assignment information included in the downlink control information that schedules a downlink shared channel for transmitting user data.  
	P1 discloses different DCI formats for PDSCH in which a PDSCH provides system information blocks for users and a DCI format to convey data information to or from a UE [paragraph 0066].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of N1 for having different RB assignment field sizes (i.e. bit sizes defined separately) dependent upon different DCI formats having a respective RB assignment field of varying size dependent upon the different DCI format [refer N1; paragraph 0111] to incorporate 

Regarding claim 10, N1 teaches the bit size is configured depending on the type of the signal (i.e. PDSCH transmission)[refer pages 5-6; Table 2] scheduled by the downlink control information (different DCI formats can be configured with different RB assignment field sizes accordingly based on downlink bandwidth configurations (NDLRB) for the respective PDSCH transmission)[paragraph 0111].  

Regarding claim 22, N1 teaches a base station (i.e. eNB)[refer Fig. 2; 260] comprising: 
a transmitter [refer Fig. 2; 213] that transmits downlink control information that includes a resource assignment information (resource block assignment field in DCI formats indicate a physical resource block (PRB) that is used for physical downlink shared channel transmission)[paragraph 0088] of which a bit size is configured depending on a type of a signal (i.e. PDSCH transmission)[refer pages 5-6; Table 2](different DCI formats can be configured with different RB assignment field sizes accordingly based on downlink bandwidth configurations (NDLRB) for the respective PDSCH transmission)[paragraph 0111]; and 
a processor [refer Fig. 2; 201] that determines a resource assignment based on the resource assignment information (resources identified in the resource block assignment field in the DCI are used for corresponding PDSCH transmission)[paragraph 0088]. 
However N1 fails to disclose a bit size of resource assignment information included in the downlink control information that schedules a downlink shared channel for transmitting system information is defined separately from a bit size of resource assignment information included in the downlink control information that schedules a downlink shared channel for transmitting user data.  

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of N1 for having different RB assignment field sizes (i.e. bit sizes defined separately) dependent upon different DCI formats having a respective RB assignment field of varying size dependent upon the different DCI format [refer N1; paragraph 0111] to incorporate a different DCI format to convey data information to a UE or system information blocks to a group of UEs as taught by P1.  One would be motivated to do so to provide the use of a known technique in the field of endeavor to yield predictable results.

Regarding claim 23, N1 teaches a system comprising a terminal (i.e. UE)[refer Fig. 2; 202] and a base station (i.e. eNB)[refer Fig. 2; 260]: the terminal comprises: 
a receiver [refer Fig. 9; 920] that receives downlink control information that includes a resource assignment information (resource block assignment field in DCI formats indicate a physical resource block (PRB) that is used for physical downlink shared channel transmission)[paragraph 0088] of which a bit size is configured depending on a type of a signal (i.e. PDSCH transmission)[refer pages 5-6; Table 2](different DCI formats can be configured with different RB assignment field sizes accordingly based on downlink bandwidth configurations (NDLRB) for the respective PDSCH transmission)[paragraph 0111]; and 
a processor [refer Fig. 9; 223][paragraph 0248] that determines a resource assignment based on the resource assignment information (resources identified in the resource block assignment field in the DCI are used for corresponding PDSCH transmission)[paragraph 0088], 
the base station comprises: 
a transmitter [refer Fig. 2; 213] that transmits downlink control information that includes a resource assignment information (resource block assignment field in DCI formats indicate a physical DLRB) for the respective PDSCH transmission)[paragraph 0111]; and 
a processor [refer Fig. 2; 201] that determines a resource assignment based on the resource assignment information (resources identified in the resource block assignment field in the DCI are used for corresponding PDSCH transmission)[paragraph 0088].
However, N1 fails to disclose a bit size of resource assignment information included in the downlink control information that schedules a downlink shared channel for transmitting system information is defined separately from a bit size of resource assignment information included in the downlink control information that schedules a downlink shared channel for transmitting user data.
	P1 discloses different DCI formats for PDSCH in which a PDSCH provides system information blocks for users and a DCI format to convey data information to or from a UE [paragraph 0066].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of N1 for having different RB assignment field sizes (i.e. bit sizes defined separately) dependent upon different DCI formats having a respective RB assignment field of varying size dependent upon the different DCI format [refer N1; paragraph 0111] to incorporate a different DCI format to convey data information to a UE or system information blocks to a group of UEs as taught by P1.  One would be motivated to do so to provide the use of a known technique in the field of endeavor to yield predictable results.



Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over N1 in view of P1, as applied to claim 7, in further view of Einhaus et al. (US Pub. 2017/0078126)(E1 hereafter).

Regarding claim 9, N1 doesn’t expressly disclose that different granularities of resource assignments are configured.  
	E1 discloses the use of resource allocation granularity for resource block groups [paragraph 0184][refer page 13; Table 1].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of N1 to incorporate resource allocation granularities based upon the downlink bandwidth as taught by E1.  One would be motivated to do so to provide a means of providing better frequency diversity and addressing interference [refer E1; paragraph 0163].

Regarding claim 18, N1 teaches the bit size is configured depending on the type of the signal (i.e. PDSCH transmission)[refer pages 5-6; Table 2] scheduled by the downlink control information (different DCI formats can be configured with different RB assignment field sizes accordingly based on downlink bandwidth configurations (NDLRB) for the respective PDSCH transmission)[paragraph 0111].  

Allowable Subject Matter
Claims 11,13,14 and 21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art, alone or in combination, do not disclose or make obvious of the following: receiving a synchronization signal block that contains a synchronization signal and broadcast channel and information regarding a frequency offset from the position of the synchronization signal block and regarding a frequency resource and determining an allocation resource for a common search space, .

Response to Arguments

Applicant’s arguments, see pages 10-11, filed 4/28/2021, with respect to the rejection of claims 11,13,14 and 21 have been fully considered and are persuasive.  The rejection of claims 11,13,14 and 21  has been withdrawn. 

Applicant's arguments filed 4/28/2021, with regards to the rejection of claims 7 and 15 and their dependent claims have been fully considered but they are not persuasive. 

Regarding claims 7 and 15 and their dependent claims by virtue of dependency, applicant argues that the applied references does not teach newly added claim limitation that was previously present in claim 8, namely, “a bit size of resource assignment information included in the downlink control information that schedules a downlink shared channel for transmitting system information is defined separately from a bit size of resource assignment information included in the downlink control information that schedules a downlink shared channel for transmitting user data,” as noted in the applicants arguments on pages 12-15.
In response to the above-mentioned argument, examiner respectively disagrees.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, the primary reference, Nogami et al. (US Pub. 2017/0019915)(N1 hereafter) discloses that different DCI formats can be configured with different RB assignment field sizes DLRB) for the respective PDSCH transmission [paragraph 0111].  This provides evidence to one of ordinary skill in the art that an RB assignment field (i.e. the claimed resource assignment information) can differ in size (i.e. bit size) based upon the format used.
Because N1 does not disclose a separately defined or different resource assignment fields dependent on whether a downlink shared channel conveys system information or user data, examiner relied upon the disclosure of P1 to show that DCI formats can be different.  In the same field of endeavor, Papasakellariou et al. (US Pub. 2014/0293843)(P1 hereafter) discloses different DCI formats for PDSCH in which a PDSCH provides system information blocks for users and a DCI format to convey data information to or from a UE [paragraph 0066].  This provides disclosure that a DCI format used for a PDSCH that provides system information blocks (i.e. the claimed system information) can be different from a PDSCH that conveys data information to and from a UE (i.e. the claimed user data).  In view of the disclosure of N1, this would allow one of ordinary skill in the art to arrive at the claimed invention by determining that a RB assignment field can differ in size, as taught by N1, based upon the DCI format used to convey specific information on the PDSCH, as taught by P1.
	Given the broadest reasonable interpretation of the claim language, as required by MPEP 2111, a bit size of resource information included in the downlink control information that schedules a shared channel for system information is defined separately from a bit size of resource information in downlink control information that schedules a shared channel for transmitting user data can be seen as when the size of resource block assignment field size can differ (i.e. defined separately) between different DCI formats, as taught by N1, in which different DCI formats can be used for downlink shared channels that provide system information and user data respectively, as taught by P1.  In combination, this would allow for different DCI formats to be defined for system information and user information that are .
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, as noted above, N1 discloses that different DCI formats can be configured with different RB assignment field sizes accordingly based on downlink bandwidth configurations (NDLRB) for the respective PDSCH transmission [N1; paragraph 0111].  This provides evidence to one of ordinary skill in the art that an RB assignment field (i.e. the claimed resource assignment information) can differ in size (i.e. bit size) based upon the format used.
Because N1 does not disclose a separately defined or different resource assignment fields dependent on whether a downlink shared channel conveys system information or user data, examiner relied upon the disclosure of P1 to show that DCI formats can be different.  In the same field of endeavor, P1 discloses different DCI formats for PDSCH in which a PDSCH provides system information blocks for users and a DCI format to convey data information to or from a UE [paragraph 0066].  This provides disclosure that a DCI format used for a PDSCH that provides system information blocks (i.e. the claimed system information) can be different from a PDSCH that conveys data information to and from a UE (i.e. the claimed user data).  In view of the disclosure of N1, this would allow one of ordinary skill in the art to arrive at the claimed invention by determining that a RB assignment field can differ in size, as taught by N1, based upon the DCI format used to convey specific information on the PDSCH, as taught by P1.  The motivation being providing the use of a known technique, such as different DCI formats .
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Ryan Kavleski
/R. K./
Examiner, Art Unit 2412




/JAMAL JAVAID/Primary Examiner, Art Unit 2412